Citation Nr: 0112785	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected specific phobia, 
situational type.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected status post arthroscopic 
left knee injury repair.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to March 
1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
RO, which granted service connection and assigned a 
noncompensable evaluation for specific phobia, situational 
type.  

The Board subsequently remanded this matter for additional 
development of the record in September 1999.  

Meanwhile, the RO had issued another rating decision in April 
1999, which among other things, granted service connection 
and assigned a noncompensable evaluation for the residuals of 
a contusion of the left patella.  The veteran also submitted 
a timely appeal as to this issue.  Consequently, the issues 
for appellate consideration are as stated on the previous 
page.  

It is further noted that, as the matters currently under 
consideration involve a question of the propriety of the 
initial evaluations assigned for the service-connected 
disabilities, the Board has recharacterized the issues 
accordingly in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999).  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran's service-
connected specific phobia, situational type, been shown to be 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

3.  At no time since service has the veteran demonstrated 
functional impairment of his left knee consistent with a 
limitation of flexion to 60 degrees or a limitation of 
extension to 5 degrees; neither lateral instability or 
recurrent subluxation nor manifestations of frequent episodes 
of locking, pain or joint effusion have been shown.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected specific phobia, 
situational type, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 
4.126, 4.130 including Diagnostic Code 9403 (2000).  

2.  The criteria for an initial evaluation greater than 10 
percent for the service-connected status post arthroscopic 
left knee injury repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5257, 5258, 5259, 5260, 5261 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the veteran's claims.  There is nothing in the record nor any 
contention by the veteran or his representative that there is 
any additional evidence pertaining to his claims.  The Board 
finds that no further assistance in developing the facts 
pertinent to his claims is required.  The veteran has also 
been afforded VA examinations for the purpose of fully 
evaluating the severity of the service-connected disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


I.  Specific phobia

The veteran's service-connected specific phobia, situational 
type, has been rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9304.  

Under Diagnostic Code 9304, a 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

On VA examination conducted in November 1997, the veteran 
reported a diagnosis of specific phobia with symptoms 
starting in 1993 and occurring primarily at bedtime.  
According to the veteran, when he was aboard ship, he would 
experience severe anxiety and fear and would feel as if he 
were in a coffin.  As a result, he would have difficulty 
breathing, as well as palpitations, shaking, blurred vision 
and dizziness.  He would also feel hot and start sweating.  
These symptoms were noted to decrease if he got out of bed or 
slept on the floor.  In addition, the symptoms later 
generalized and began to affect him in other situations such 
as while driving his car, riding in elevators, in closet 
spaces, in bed at home when his wife encroached on his space, 
and when he tried to put on masks.  

The mental status examination was essentially within normal 
limits with no signs or symptoms of anxiety or formal thought 
disorder.  The final diagnosis was that of specific phobia, 
situational type.  The Global Assessment of Functioning Score 
(GAF) was assigned as being between 75 and 85.  

In February 1998, the RO granted service connection for 
specific phobia, situational type, and assigned a 
noncompensable evaluation effective on April 1, 1997.  The 
veteran appealed this initial rating on the basis that it did 
not reflect the extent of his disability.  Specifically, in 
his substantive appeal dated in April 1998, the veteran noted 
that he was forced to work as an instructor at a lower rate 
of pay because he could not work in enclosed spaces as an 
electrician due to his disability.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1999, to 
include affording the veteran a VA psychiatric examination to 
ascertain the current severity of his service-connected 
specific phobia, situational type.  The veteran was afforded 
this examination in May 2000.  At that time it was noted that 
the veteran had just begun receiving outpatient psychiatric 
treatment in the past week.  He reported symptoms of 
irritability, distress, guilt and excessive worry, along with 
ongoing claustrophobic reactions in certain situations.  
According to the veteran, he had attempted to address these 
symptoms on his own, but ultimately realized that he needed 
to receive counseling.  He was also started on Zoloft.  

His psychiatric history was reported as having started in the 
Navy due to claustrophobic reactions.  According to the 
veteran, approximately 8 years ago he had experienced 2 
deaths in the family in close succession that had caused him 
significant feelings of guilt, distress and depression.  In 
addition, his claustrophobic symptoms worsened significantly.  

The veteran further indicated that his current work did not 
require him to either wear facemasks or get into close 
quarters and that, as a result, he was able to avoid distinct 
claustrophobic reactions.  He did, however, report ongoing 
symptoms of general depression and was apparently diagnosed 
as depressed by his counselor and treating psychiatrist.  His 
current symptoms included irritability, low mood states, 
guilt and worry.  He reported generally positive 
relationships with family and friends.  

On mental status examination, the veteran's appearance, 
attitude and behaviors were within normal limits.  He 
answered all questions appropriately and his speech was 
productive, relevant and coherent.  His thought processes 
were also rational, coherent and goal directed.  There was no 
evidence of confusion, hallucinations or delusions.  

Although the veteran performed generally well on simple tasks 
of concentration and short-term memory, he did report that 
his concentration suffered at times due to his depression.  
The veteran's mood during the examination was mildly 
dysphoric.  His affect was somewhat constricted, but 
appropriate.  He did present as capable of expressing affect 
appropriately in social situations.  

The results of the current examination revealed evidence of a 
current clinical depression with an associated diagnosis of 
situational claustrophobia.  Although it was noted that the 
veteran's medical record had tended to focus on his 
claustrophobia with regard to any psychiatric issues, the 
examiner opined that the current interview indicated that the 
veteran had likely experienced mild to moderate depression in 
association with his claustrophobia for the past 8 years.  

His current symptoms were noted to include mild dysphoria, 
periods of anxiety and distress, worry and rumination, 
episodes of marked guilt, a mild sleep disturbance and some 
loss of self-esteem.  His appetite was described as being 
good and his social functioning adequate.  There were no 
psychotic symptoms associated with his depression, nor was 
there any evidence of suicidal or homicidal risk.  Impulse 
control was also characterized as being good.  

While the veteran did report mild episodic disruptions in his 
concentration, his overall cognitive functioning presented as 
generally intact, as indicated by the fact that he seemed to 
be doing generally well at his current job and performed well 
during the interview with regard to cognitive functions.  The 
veteran also reported experiencing rare claustrophobic 
reactions due to the fact that his day-to-day life, including 
his current work functions, did not result in a need to 
expose himself to situations that might result in such a 
reaction.  

In conclusion, the examining physician found that the veteran 
presented as a relatively well-adjusted individual who was 
experiencing some depression and had a recent history of 
claustrophobia, which he opined would respond well to 
treatment.  No severe functional impairments were noted.  The 
final diagnoses included depressive disorder, not otherwise 
specified, and simple phobia, claustrophobia.  The GAF score 
was assigned at 80.  

The examining physician went on to note that, in his opinion, 
the veteran's current level of personal and social adjustment 
was at times mildly impaired secondary to a mild to at times 
moderate clinical depression along with infrequent 
claustrophobic reactions.  He also opined that the veteran's 
occupational functioning would also be considered to be 
mildly impaired in that, if he were to encounter a work 
situation that required him to enter into an enclosed space, 
he would be prone to a claustrophobic reaction.  

However, as his current duties reportedly did not require 
this of him, and as long as his work situation could be 
maintained, the examiner did not think that he should have 
any significant functional difficulties at work relative to 
his current mental health problems.  

After a thorough review of the evidence of record, the Board 
finds that the veteran's service-connected specific phobia, 
situational type, has at no time since service been 
demonstrated by a level of impairment consistent with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Indeed, the VA examinations conducted to date have been 
indicative of relatively mild symptomatology and impairment 
as evidenced by the assigned GAF scores.  

In light of the above, the Board finds that an initial rating 
in excess of 10 percent is not warranted for the service-
connected specific phobia, situational type.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for the service-connected specific 
phobia, situational type, as prescribed in Fenderson v. West, 
12 Vet. App. 119 (1999).  As described above, the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for this disability.  


II.  Left knee disability

The veteran was initially afforded a VA examination 
addressing his left knee complaints in November 1997.  At 
that time, the veteran complained of progressive difficulty 
with the knee, including clicking and popping which tended to 
occur after he had been standing, sitting or weight bearing 
for prolonged periods of time.  He also reported intermittent 
buckling.  He stated that his knee never felt normal and that 
he suffered daily with aching pain which was exacerbated by 
cold and damp weather, as well as increased activity.  He 
reported using massage to improve the aching, as well as 
Tylenol and Motrin.  The final diagnosis was that of left 
knee strain.  

Further VA examination was subsequently conducted in May 
1998.  At that time, the veteran reported current 
symptomatology consisting of a dull, aching pain on the 
inside of the knee, as well as occasional popping and 
stiffness.  He denied effusion or instability.  The physical 
examination of the knee revealed no evidence of effusion or 
instability to varus/valgus or anterior drawer testing.  The 
patella was also stated to track well.  The final impression 
included that of left knee injury with patellar contusion, by 
history.  

In April 1999, the RO granted service connection for 
residuals, contusion, left patella, and assigned a 
noncompensable evaluation effective on April 1, 1997.  Once 
again, the veteran appealed this initial rating on the basis 
that it did not reflect the extent of his disability.  

The veteran submitted numerous records from his private 
treating physician, Thomas V. Smallman, M.D., in support of 
his claim.  Dr. Smallman's records include documentation of 
"degenerative change" in the medial aspect of the posterior 
horn of the left knee, as well as surgeries consisting of a 
left knee arthroscopy performed in April 1999 and a left knee 
arthroscopy with intra-articular surgery and chondroplasty 
performed in July 1999.  

On follow-up examination conducted in late July 1999, Dr. 
Smallman noted that the veteran's knee symptoms had "settled 
down completely" with removal of the unstable cartilage.  
There was no effusion present and the knee was described as 
being normal.  The veteran was to be seen in follow-up from 
that point only as necessary.  

The veteran was most recently afforded a VA examination in 
January 2000.  At that time, examination revealed well-healed 
arthroscopic scars on either side of the patella of the left 
knee.  There was minimal tenderness to palpation and no 
effusion warmth or signs of inflammation.  There was also 
minimal tenderness over the medial joint space.  

The veteran exhibited normal range of motion in flexion and 
extension, with flexion recorded to 135 degrees and extension 
to 0 degrees.  There was no pain noted throughout any of the 
range of motions.  With respect to joint stability, there was 
no evidence of varus or valgus abnormality.  In addition, 
Lachman's and McMurray's testing was negative.  The final 
diagnosis was that of status post arthroscopic left knee 
injury repair.  

The veteran's service connected left knee disability has been 
rated as 10 percent disabling under Diagnostic Code 5259 
which provides that removal of semilunar cartilage which is 
symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  The 10 percent rating is the highest 
rating available under that Diagnostic Code.  The Board will 
consider whether the veteran is entitled to a higher rating 
under other potentially applicable Diagnostic Codes.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability and a 30 percent 
evaluation requires severe impairment of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a including Diagnostic Code 
5258.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A 10 percent evaluation requires flexion limited 
to 45 degrees and extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees 
and extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees and limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In a July 1997 opinion, the General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14 (2000).  
However, it was noted that a separate rating must be based on 
additional disability.  For example, where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain the separate rating for arthritis.  
However, if the veteran does not at least meet the criteria 
for a zero percent rating under either of these codes, there 
is no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion issued in August 1998, the General 
Counsel reiterated that a separate rating for limitation of 
motion due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant Diagnostic Code.  However, it 
was also concluded that the availability of a separate rating 
based on x-ray evidence of arthritis must also be considered 
in light of 38 C.F.R. § 4.59 which contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology."  

Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Nonetheless, absent x-ray 
findings of arthritis, limitation of motion under Diagnostic 
Codes 5260 and 5261 would be applied, and a claimant's 
painful motion may add to the actual limitation of motion as 
to warrant a rating under those codes.  

Finally, it was noted that a claimant should be compensated 
for all the manifestations of a disability to the extent 
authorized under the regulations, and that rating personnel 
must consider the claimant's functional loss and clearly 
explain what role the claimant's assertions of pain played in 
the rating decision.  VAOPGCPREC 09-98, August 14, 1998.  

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative (hypertrophic or osteoarthritis) 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating will be 
assigned if there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned.  These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010, including Note 1.  

The Board concludes that an initial rating in excess of 10 
percent is not warranted for the veteran's left knee disorder 
because the current rating already takes into account all the 
manifestations of the veteran's disability to the extent 
authorized under the regulations.  

In this instance, the clinical findings do not support the 
conclusion that slight subluxation or lateral instability has 
been demonstrated as required for a 10 percent rating under 
Diagnostic Code 5257.  Furthermore, as there is no objective 
evidence of actual arthritic changes in the knee joint, he 
does not meet the above-stated criteria for a 10 percent 
rating under Codes 5260 or 5261, or for that matter, 
Diagnostic Code 5003.  

The most recent VA examination showed that the veteran 
exhibited essentially normal range of motion in flexion and 
extension with no evidence of pain on motion.  There were no 
findings referable to frequent episodes of locking, pain or 
joint effusion referable to a dislocated cartilage.  Thus, 
the Board finds that the veteran's disability picture does 
not even meet the criteria for a noncompensable rating for 
limitation of motion.  Hence, the Board finds that the 
preponderance of the evidence is against a higher initial 
rating for the veteran's left knee disability.  

Once again, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Veterans Appeals in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  As noted above, however, at no time 
since service, has the veteran demonstrated a level of 
impairment of his left knee consistent with the criteria 
necessary for an evaluation in excess of 10 percent.   



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected specific phobia, situational type is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected status post arthroscopic left knee injury 
repair is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



